                                            
Exhibit 10.2


THIRD AMENDMENT TO INDUSTRIAL LEASE AGREEMENT


This Third Amendment to Industrial Lease Agreement (this “Amendment”) is
executed as of September 16, 2020 (the “Effective Date”), between TEACHERS
INSURANCE AND ANNUITY ASSOCIATION OF AMERICA, a New York corporation, for the
benefit of the Real Estate Account (“Landlord”), and GLOBAL EQUIPMENT COMPANY
INC., a New York corporation (“Tenant”), for the purpose of amending the
Industrial Lease Agreement between Landlord’s predecessor-in-interest and Tenant
dated December 6, 2005 (the “Original Lease”). The Original Lease, as amended by
a First Amendment to Industrial Lease Agreement dated June 12, 2006, and a
Second Amendment to Industrial Lease Agreement dated November 20, 2006, is
referred to herein as the “Lease”. Capitalized terms used herein but not defined
shall be given the meanings assigned to them in the Lease.
RECITALS:
Pursuant to the terms of the Lease, Tenant is currently leasing approximately
647,228 square feet (the “Demised Premises”) in the building located at 2505
Mill Center Parkway, Buford, Georgia 30518 (the “Building”). Tenant desires to
extend the Term for a period of one hundred forty-four (144) months, and
Landlord has agreed to such extension on the terms and conditions contained
herein.
AGREEMENTS:
For valuable consideration, whose receipt and sufficiency are acknowledged,
Landlord and Tenant agree as follows:
1.Extension of Term. The Term is hereby extended such that it expires at 5:00
p.m., Buford, Georgia time, on August 31, 2032 (the “Expiration Date”), on the
terms and conditions of the Lease, as modified hereby.
2.Base Rent. Beginning September 1, 2020 (the “Renewal Date”), the monthly Base
Rent shall be the following amounts for the following periods of time:



--------------------------------------------------------------------------------

        

Time PeriodMonthly Installments of Base
Rent9/1/20-9/30/20$196,865.1810/1/20-1/31/21$98,432.592/1/21 –
8/31/21$196,865.189/1/21 – 8/31/22$202,180.549/1/22 – 8/31/23$207,639.429/1/23 –
8/31/24$213,245.689/1/24 – 8/31/25$219,003.329/1/25 – 8/31/26$224,916.419/1/26 –
8/31/27$230,989.159/1/27 – 8/31/28$237,225.869/1/28 – 8/31/29$243,630.959/1/29 –
8/31/30$250,208.999/1/30 – 8/31/31$256,964.639/1/31 – 8/31/32$263,902.68



3.Condition of Demised Premises. Tenant hereby accepts the Demised Premises in
their “AS-IS” condition, and Landlord shall have no obligation for any
finish-out allowance or providing to Tenant any other tenant inducement, except
as set forth on Exhibit A attached hereto.
4.Limitation of Liability. In addition to any other limitations of Landlord’s
liability as contained in the Lease, as amended to date, the liability of
Landlord (and its partners, shareholders or members) to Tenant (or any person or
entity claiming by, through or under Tenant) for any default by Landlord under
the terms of the Lease or any matter relating to or arising out of the occupancy
or use of the Demised Premises and/or other areas of the Building shall be
limited to Tenant’s actual direct, but not consequential, damages therefor and
shall be recoverable only from the interest of Landlord in the Building, and
Landlord (and its partners, shareholders or members) shall not be personally
liable for any deficiency.
5.Renewal Option. Tenant shall have the right to extend the Term in accordance
with the renewal option set forth on Exhibit B attached hereto.
6.Exterior Painting. Landlord will repaint the exterior of the Building prior to
August 31, 2023.
7.Brokerage. Landlord and Tenant each warrant to the other that it has not dealt
with any broker or agent in connection with the negotiation or execution of this
Amendment other than CBRE, Inc., representing Landlord, and Cushman & Wakefield,
representing Tenant, whose commissions shall be paid by Landlord pursuant to
separate written agreements. Tenant and Landlord shall each indemnify the other
against all costs, expenses, attorneys’ fees, and other liability for
commissions or other compensation claimed by any other broker or agent claiming
the same by, through, or under the indemnifying party.
8.Options. Except as provided on Exhibit B to this Amendment, all option rights
granted to Tenant, if any, contained in the Lease, including, without
limitation, options to extend or renew the



--------------------------------------------------------------------------------

        
term of the Lease or to expand the Demised Premises or to terminate the Lease,
are hereby deleted and are of no force and effect.
9.Prohibited Persons and Transactions. Tenant represents and warrants to
Landlord that Tenant is currently in compliance with and shall at all times
during the Term (including any extension thereof) remain in compliance with the
regulations of the Office of Foreign Assets Control (“OFAC”) of the Department
of the Treasury (including those named on OFAC’s Specially Designated Nationals
and Blocked Persons List) and any statute, executive order (including the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action relating thereto. Landlord represents and warrants
to Tenant that Landlord is currently in compliance with and shall at all times
during the Term (including any extension thereof) remain in compliance with the
regulations of OFAC of the Department of the Treasury (including those named on
OFAC’s Specially Designated Nationals and Blocked Persons List) and any statute,
executive order (including the September 24, 2001, Executive Order Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism), or other governmental action relating thereto.
10.Ratification. Except as amended hereby, the Lease shall be and remain in full
force and effect and unchanged. As amended hereby, the Lease is hereby ratified
and confirmed by Landlord and Tenant. To the extent the terms hereof are
inconsistent with the terms of the Lease, the terms hereof shall control.
Additionally, Tenant further confirms and ratifies that, as of the date hereof,
except as expressly provided for in this Amendment, all tenant finish-work
allowances provided to Tenant under the Lease or otherwise, if any, have been
paid in full by Landlord to Tenant, and Landlord has no further obligations with
respect thereto.
11.Binding Effect; Governing Law. Except as modified hereby, the Lease shall
remain in full effect and this Amendment shall be binding upon Landlord and
Tenant and their respective successors and assigns. If any inconsistency exists
or arises between the terms of the Lease and the terms of this Amendment, the
terms of this Amendment shall prevail. This Amendment shall be governed by the
laws of the State in which the Demised Premises are located.
12.Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall constitute an original, but all of which shall constitute one
document.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]





--------------------------------------------------------------------------------

        
    Executed as of the date first written above.


LANDLORD:                    TEACHERS INSURANCE AND ANNUITY ASSOCIATION
ASSOCIATION OF AMERICA, a New York corporation, for the benefit of the Real
Estate Account




                        By: /s/ Michael A. Swink
                        Name: Michael A. Swink
                        Title: Authorized Signer


TENANT:                    GLOBAL EQUIPMENT COMPANY INC.,
                        a New York corporation




                        By: /s/ Barry Litwin
                        Name: Barry Litwin
                        Title: Vice President





--------------------------------------------------------------------------------

        
CONSENT OF GUARANTOR
The capitalized terms of this Consent shall have the meaning as defined in the
Amendment to which this Consent of Guarantor is attached (the “Amendment”),
unless otherwise defined. The undersigned, being the Guarantor of the Lease
under that certain Guaranty dated December 8, 2005, hereby consents to the
Amendment and acknowledges and reaffirms that the Guaranty is in full force and
effect as it relates to the Lease, as amended by the Amendment.


Executed as of September 10, 2020.
SYSTEMAX INC.,
a Delaware corporation




                        By: /s/ Barry Litwin
                        Name: Barry Litwin
                        Title: CEO

